Appeal from a decision of the Workers’ Compensation Board, filed March 24, 1977, which disallowed the claim because claimant’s accident did not arise out of and in the course of his employment. Claimant, a 20-year-old sanitation worker, injured his left knee on April 2, 1976 while playing soccer in a parking lot at his place of work. In reversing a referee’s decision and disallowing the claim, the board found: "the crux of the situation is that it was a lunch hour accident and there is no indication of staying on these park premises for the lunch break was for the employer’s convenience.” There is substantial evidence in the record to support the board’s decision (see Matter of Beiring v Niagara Frontier Tr. System, 23 Ad2d 611, mot for lv to app den 15 NY2d 485). Decision affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.